        Case 1:19-mc-00145-TSC Document 335 Filed 11/25/20 Page 1 of 6




   ***EXECUTIONS SCHEDULED FOR DECEMBER 10 & DECEMBER 11, 2020***

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                         )
BUREAU OF PRISONS’ EXECUTION                         )
PROTOCOL CASES,                                      )
                                                     )
Lead case:     Roane et al. v. Barr et al.           )
                                                     )
                                                     )      Case No. 19-mc-00145-TSC
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
ALL CASES                                            )
                                                     )
Bourgeois v. United States Department                )
of Justice, et al., No. 12-cv-0782-TSC               )


     MOTION FOR PRELIMINARY INJUNCTION BARRING THE EXECUTION
       OF PLAINTIFFS ALFRED BOURGEOIS AND BRANDON BERNARD


       Plaintiffs Alfred Bourgeois and Brandon Bernard respectfully move the Court to enter a

preliminary injunction pursuant to Fed. R. Civ. P. 65(a), enjoining Defendants from carrying out

the scheduled executions of Mr. Bourgeois on December 11, 2020, and Mr. Bernard on

December 10, 2020, and requiring Defendants to comply with Tex. Code Crim. Proc. art.

43.141(c) as required by the Federal Death Penalty Act (FDPA), 18 U.S.C. §§ 3591-3598. For

the reasons stated in the accompanying Statement of Points and Authorities, the Court should

enter a preliminary injunction barring Mr. Bourgeois’s and Mr. Bernard’s executions without the

full 90-day notice to which he is entitled under Texas law, which applies here by virtue of 18

U.S.C. § 3596(a). Pursuant to Local Rule 7(m), undersigned counsel has conferred with
        Case 1:19-mc-00145-TSC Document 335 Filed 11/25/20 Page 2 of 6




Defendants concerning this motion, and Defendants advise that they oppose a preliminary

injunction.

Dated: November 25, 2020                   Respectfully submitted,

                                           /s/ Alex Kursman
                                           Alex Kursman, Assistant Federal Defender
                                           Pro Bono Counsel Pursuant to Local Rule 83.2(g)
                                           Shawn Nolan, Chief, Capital Habeas Unit
                                           Federal Community Defender Office, E.D. Pa.
                                           601 Walnut Street, Suite 545 West
                                           Philadelphia, PA 19106
                                           Telephone: 215-928-0520
                                           Email: alex_kursman@fd.org

                                           Counsel for Plaintiff Alfred Bourgeois

                                           /s/ Ginger D. Anders
                                           Ginger D. Anders (Bar No. 494471)
                                           Jonathan S. Meltzer (Bar No. 888166546)
                                           Brendan Gants (Bar No. 1031419)
                                           MUNGER, TOLLES & OLSON LLP
                                           601 Massachusetts Ave. NW, Suite 500E
                                           Washington, D.C. 20001-5369
                                           MUNGER, TOLLES & OLSON LLP
                                           (202) 220-1100
                                           Ginger.Anders@mto.com

                                           Counsel for Plaintiff Brandon Bernard




                                              2
        Case 1:19-mc-00145-TSC Document 335 Filed 11/25/20 Page 3 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 25, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                     Paul R. Perkins
 U.S. Attorney’s Office for the District of     Civil Division, Department of Justice
 Columbia                                       (202) 514-5090
 (202) 252-2550                                 Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                Jonathan Kossak
 Peter S. Smith                                 Civil Division, Department of Justice
 United States Attorney's Office                (202) 305-0612
 Appellate Division                             Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                   Denise M. Clark
                                                U.S. Attorney’s Office for the District of
 Ethan P. Davis                                 Columbia
 Civil Division, U.S. Department of Justice     (202) 252-6605
 (202) 616-4171                                 Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                Jean Lin
 Robert J. Erickson                             Civil Division, Department of Justice
 US Department of Justice                       (202) 514-3716
 (202) 514-2841                                 Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                Cristen Cori Handley
 Joshua Christopher Toll                        Civil Division, Department of Justice
 KING & SPALDING LLP                            (202) 305-2677
 (202) 737-8616                                 Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                Paul F. Enzinna
 Charles Anthony Zdebski                        ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                        (202) 753-5553
 MELLOTT, LLC                                   Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com              Brandon David Almond
                                                TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                        (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                 Email: brandon.almond@troutmansanders.com
 (404) 688-7530

                                                1
      Case 1:19-mc-00145-TSC Document 335 Filed 11/25/20 Page 4 of 6




Email: gerald_king@fd.org                 Donald P. Salzman
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

                                          2
      Case 1:19-mc-00145-TSC Document 335 Filed 11/25/20 Page 5 of 6




Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000

                                          3
       Case 1:19-mc-00145-TSC Document 335 Filed 11/25/20 Page 6 of 6




 Email: john.beck@hoganlovells.com      Alan E. Schoenfeld
                                        WILMER CUTLER PICKERING HALE &
 Amelia J. Schmidt                      DORR LLP
 KAISER DILLON, PLLC                    (212) 937-7294
 (202) 869-1301                         Email: Alan.Schoenfeld@wilmerhale.com
 Email: Aschmidt@kaiserdillon.com
                                        Kathryn Louise Clune
 Norman Anderson                        CROWELL & MORING LLP
 KAISER DILLON PLLC                     (202) 624-5116
 (202) 640-2850                         kclune@crowell.com
 nanderson@kaiserdillon.com
                                        Jennifer M. Moreno
 Jennifer Ying                          OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL         DEFENDER, DISTRICT OF ARIZONA
 LLP                                    (602) 382-2718
 (302) 658-9300                         Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                        Ginger Dawn Anders
 Andres C. Salinas                      MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &         (202) 220-1107
 DORR LLP                               Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com   *Jonathan S. Meltzer
                                        MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                        (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                               *Brendan Gants
 (212) 295-6513                         MUNGER, TOLLES & OLSON LLP
                                        (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC           Timothy Kane
 DEFENDER                               FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                         OFFICE, EDPA
 Dale_Baich@fd.org                      (215) 928-0520
                                        Email: timothy_kane@fd.org

Dated: November 25, 2020             Respectfully submitted,

                                     /s/ Alex Kursman
                                     Alex Kursman, Assistant Federal Defender
                                     Federal Community Defender Office, E.D. Pa.
                                     601 Walnut Street, Suite 545 West
                                     Philadelphia, PA 19106
                                     Telephone: 215-928-0520
                                     Email: alex_kursman@fd.org


                                        4
